 

MAR 7 ZUIS

Clerk, U S District Court
Districl Of Montana
Billings
IN THE UNITED STATES DISTRICT COURT
FOR TPHE DISTRICT OF MONTANA

BILLINGS DIVISION

BRYAN M. TARTER,
CV 17-123-BLG-SPW

Plaintiff,
vs. ORDER

THRONE LAW OFFICE, P.C., and
JACOB T. HASEMAN,

Defendants.

 

 

Upon the Plaintiff’s Notice of Settlement and Unopposed Motion to Vacate
Final Pretrial Conference and Jury Trial (Doc. 39), and it appearing that no issue
remains for the Court's determination,

IT IS HEREBY ORDERED that Within 30 days of the date of this Order,
the parties shall tile a stipulation to dismiss together With a proposed order
dismissing the case.

IT IS FURTHER ORDERED that the Final Pretrial Conference scheduled

for Wednesday, March 13, 2019 at 1:30 p.rn. is VACATED.

IT IS FURTHER ORDERED that the Trial scheduled for Monday, March

25, 2019 at 9:00 a.m. is VACATED.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this 2 l day of March, 2019. §

SUSAN P. WATTERS
United States District Judge

